Citation Nr: 0313212	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  97-29 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for cardiovascular 
disease, include hypertension. 

2.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss

4.	Whether new and material evidence has been submitted to 
reopen a claim for service connection hiatal hernia. 

5.	Entitlement to service connection for an eye disorder.

6.	Entitlement to service connection for a kidney disorder.

7.	Entitlement to service connection for left hand tremors.

8.	Entitlement to service connection for left leg condition.  

9.	Entitlement to service connection for a prostate 
condition.

10.	 Entitlement of service connection for esophageal 
reflux.

11.	 Entitlement to service connection for diabetes 
mellitus.

12.	 Entitlement to service connection for rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1948 to March 
1950, from August 1950 to August 1953, and from September 
1954 to April 1955. 

This appeal originally arose from an August 1996 rating 
action which denied service connection for cardiovascular and 
back disorders, bilateral hearing loss, and conjunctivitis on 
the grounds that new and material evidence had not been 
submitted to reopen the claims, and also denied service 
connection for another eye disorder, HIV-Related Illness, a 
kidney disorder, a left leg disorder, hyperemia, a prostate 
disorder, esophageal reflux disease, a cylindroma, and 
rheumatoid arthritis. At the June 1997 RO hearing on appeal, 
the veteran withdrew his appeals with respect to the issues 
of service connection for conjunctivitis, HIV-Related 
Illness, hyperemia, and a cylindroma.

This appeal also arises from a March 1997 rating action which 
denied service connection for diabetes mellitus and a hiatal 
hernia.

By rating action of December 1997, the RO denied service 
connection for a left hand tremor and for a bladder disorder, 
and an increased rating for an anxiety neurosis. The veteran 
filed a notice of disagreement (NOD) therewith in January 
1998, and an SOC was issued on the issues of service 
connection for a bladder disorder and an increased rating for 
an anxiety neurosis in July 1999, but he did not perfect his 
appeal with respect to the latter two issues by filing an SA.  

In an August 2000 Board remand, the RO was instructed to 
issue the veteran an appropriate SOC with respect to the 
denial of service connection for a left hand tremor and to 
schedule a Board hearing for the veteran.  In July 2002, an 
SOC for that claim was issued and the veteran perfected his 
appeal in August 2002 in his substantive appeal (VA Form 9).  
In his appeal he requested a travel Board hearing, however, 
there is no record that a hearing was scheduled.  

The veteran filed a new claim for entitlement to service 
connection for anemia secondary to hypertension and heart 
problems.  That claim has not been adjudicated as is referred 
to the RO for consideration.  


REMAND

In his substantive appeal (VA Form 9) received in May 2003, 
the veteran indicated that he wanted a hearing before a 
Veterans Law Judge at the RO.  The veteran was afforded the 
opportunity for a videoconference hearing with a Veteran's 
Law Judge in May 2003.  However, the notice letter is not 
part of the claims folder.  There is also no record of the 
veteran waiving his right to an in person hearing in lieu of 
a video hearing.  The veteran must be afforded an opportunity 
for an in person hearing at the RO.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2002).  

In March 2003, the veteran submitted a NOD with respect to a 
March 2002 decision denying service connection for an eating 
disorder, and an August 2002 finding of incompetency.  A 
statement of the case has not yet been issued.  The RO has 
not issues a statement of the case in response to the notice 
of disagreement, and these issues must be remanded to the RO 
for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process) see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, the case is remanded for the following actions:

1.  The RO should issue a statement of 
the case with regard to the issues of 
entitlement to service connection for an 
eating disorder, and whether he is 
competent to handle VA funds.

2.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO.  

The case should then be returned to the Board, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


